Citation Nr: 1315517	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tendinitis/metatarsalgia of the bilateral feet.

2.  Entitlement to an initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, left knee, in excess of 10 percent prior to December 19, 2011, and in excess of 20 percent from December 19, 2011.  

3.  Entitlement to an initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, right knee, in excess of 10 percent prior to December 19, 2011, and in excess of 30 percent from December 19, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

The matter as to the bilateral foot disability is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Board remanded the Veteran's claim for additional development.  The Board directed the AMC/RO to obtain additional VA treatment records and contact the Veteran to identify private treatment for his service-connected disability and submit release forms for Forest Park Medical Chiropractic Clinic and Ortho Arkansas.  In November 2011, the Veteran was sent a letter requesting that he furnish information concerning any private treatment, to which he never responded.  In addition, the AMC/RO obtained the Veteran's VA treatment records and associated the records with the claims file.  Therefore, the aforementioned November 2011 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, the Board's remand also requested that the Veteran be scheduled for a new VA examination to determine the current nature and severity of his service-connected tendinitis/metatarsalgia.  Specifically, the Board directed the examiner to undertake range of motion studies of the Veteran's feet and comment on the degree of disability due to functional loss.  The examiner was directed to determine the level of disability and indicate whether the level of the disability is "moderate," "moderately severe," or "severe."  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran was provided a VA "flatfoot" examination in January 2012.  The examiner listed diagnoses of flatfeet, metatarsalgia, and fibular fractures.  The examiner did not provide range of motion findings and noted that the Veteran's disability was moderately severe; however, the examiner's assessment was given with respect to the Veteran's service-connected pes planus, which is not on appeal.  The Veteran was provided a VA for "foot miscellaneous" (other than flatfoot/pes planus) examination.  The examiner listed a diagnosis of metatarsalgia.  The examiner did not conduct range of motion testing and did not indicate whether the level of the disability is "moderate," "moderately severe," or "severe."  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examination report did not comply with the Board's November 2011 remand instructions, the Board must remand for a new VA examination.  

Finally, in a February 2009 rating decision, the RO granted service connection for patellofemoral pain syndrome with degenerative patellofemoral disease, left knee and assigned an initial disability rating of 10 percent, effective July 7, 2008.  The RO also granted service connection for patellofemoral pain syndrome with degenerative patellofemoral disease, right knee and assigned a disability rating of 10 percent, effective July 7, 2008.  It appears that the Veteran submitted a notice of disagreement with respect to the February 2009 rating decision in light of a June 2009 VA notification letter.  In the letter, the Veteran was informed regarding his notice of disagreement with respect to the February 2009 rating decision and his election of the Decision Review Officer (DRO) process.  However, the Board does note that the notice of disagreement does not appear to be associated with the claims file.  In a March 2012 rating decision, the RO increased the initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, right knee to 30 percent, effective December 19, 2011.  The RO increased the disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, left knee to 20 percent, effective December 19, 2011.  There is no indication that a Statement of the Case has been issued.  The Board notes that a notice of disagreement is not associated with the claims file; however, the communication from VA in the June 2009 notification letter notes that the notice of disagreement had been received.  Therefore, the Board will find that a timely notice of disagreement was received with respect to the February 2009 rating decision.  Therefore, the Board is required to remand the issue for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran a statement of the case with respect to the issues of entitlement to an initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, left knee, in excess of 10 percent prior to December 19, 2011 and in excess of 20 percent from December 19, 2011, and entitlement to an initial disability rating for patellofemoral pain syndrome with degenerative patellofemoral disease, right knee, in excess of 10 percent prior to December 19, 2011 and in excess of 30 percent from December 19, 2011.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2012).  If a timely substantive appeal is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected tendinitis/metatarsalgia of the bilateral feet.  The Veteran's claims file, including a copy of the remands, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted.  

All pertinent manifestations associated with the service-connected tendinitis/metatarsalgia should be noted in the examination report.  To the extent possible, the examiner should separate symptoms due to tendinitis/metatarsalgia from the Veteran's service-connected bilateral pes planus and service-connected residuals, stress fracture, left ankle and residuals, stress fracture, right ankle.  If this cannot be done, the examiner should so indicate.

Undertake range of motion studies of the Veteran's feet and comment on the degree of disability due to functional loss.  The examiner should determine the level of disability due to the bilateral foot disability and indicate whether the level of disability is "moderate," "moderately severe," or "severe." 

A clear rationale should be provided for any opinion reached.

3.  Ensure that the examination report complies with this remand.  If the report is insufficient, it should be returned to the examiner for corrective action.  

4.  Review the expanded record since the July 2012 SSOC and determine whether a higher rating can be granted.  If a higher rating is warranted under a different diagnostic code, the AMC/RO should also determine whether to rate each foot separately.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


